EFFRON, Judge
(concurring in part and in the result):
I agree with the majority’s resolution of Issues I and II concerning admissibility under Mil.R.Evid. 403 and 404(b) of the evidence of the conduct underlying the charges relating to appellant’s sexual abuse of JR. With respect to Issue III, I agree with the result reached by the majority but disagree *254with the majority’s discussion of the “law of the case” doctrine.
As noted by the majority, the “law of the case” doctrine, which concerns the discretion rather than the power of a court, provides that “when a court decides upon a rule of law” in a . case, “that decision should continue to govern the same issues” during “subsequent stages in the same case.” 49 MJ at 253 (quoting Arizona v. California, 460 U.S. 605, 618, 103 S.Ct. 1382, 75 L.Ed.2d 318 (1983)). The majority notes that the federal civilian circuits are split as to whether the “law of the case” doctrine applies to only final rulings or whether it also covers all trial court rulings. The majority adopts the view “that law of the case only applies to final rulings,” 49 MJ at 253, asserts that the ruling of the military judge as to sentence credit was not final, and concludes that it was appropriate for the judge in the second proceeding to exercise his discretion to deny 18 days’ sentence credit.
I do not agree with the majority’s suggestion that application of the “law of the case” doctrine turns on characterization of the ruling at issue as a “final” ruling or judgment, 49 MJ at 253, or with the majority’s characterization of the first military judge’s ruling as an “earlier trial ruling,” 49 MJ at 253. The military judge’s grant of the 18-day sentence credit in this case constituted a final decision by the court on the issue of the sentence credit, which is binding on the Government. Under these circumstances, applicability of the “law of the case” doctrine to this ease cannot be decided by claiming that the military judge’s ruling is an “earlier trial ruling.” 49 MJ at 253.
In the present case, the convening authority’s action rendered the first trial a nullity as to the sentence; none of the rulings of the military judge in the first trial concerning sentence survived the action. Under those circumstances, the military judge in the second trial was free to revisit any of those rulings. See, e.g., United States v. Akers, 702 F.2d 1145, 1148 (D.C.Cir.1983). At a rehearing ordered by the convening authority or an appellate court, either the Government or the accused may relitigate a sentence-credit determination by the military judge at the first trial.
The power of military judges to grant sentence credit for pretrial confinement and restraint tantamount to confinement is a judicially-created remedy, adopted by this Court under our supervisory powers to enforce Article 13, UCMJ, 10 USC § 813, see United States v. Larner, 1 MJ 371 (CMA 1976); and Department of Defense instructions regarding computation of sentences, see United States v. Allen, 17 MJ 126 (CMA 1984). Even though a credit is related to the sentence and may be addressed during the sentencing- proceeding, the sentence-credit determination is not part of the adjudged findings or sentence that Congress has determined should be final and not subject to judicial review (such as an acquittal or sentence cap). The basis for the credit is not a consideration in the sentencing process, and the credit itself is not a reduction of the sentence. The federal civilian cases that apply law of the case based upon a characterization of the ruling as final are not helpful because they do not deal with the type of nonstatutory, judicially-created remedy applicable in the present case, which is not readily classified as “final.”
Under the “law of the case” doctrine, if an appellate-level decision is not appealed by the party adversely affected by the decision, that decision is binding for purposes of subsequent proceedings in that case. United States v. Grooters, 39 MJ 269, 272-73 (CMA 1994) (citing United States v. Sales, 22 MJ 305, 307 (CMA 1986)). The only means available for the Government to appeal the sentence credit would be via an extraordinary writ. Attempting to characterize the sentence credit as “final” or “non-final” is likely to encourage the Government to appeal every adverse sentence-credit determination. There is no need to do so. Instead, we should recognize that the judicially-created remedy of a sentence credit is not readily characterized as “final” or “non-final,” and that the critical component for purposes of the “law of the case” analysis is that an appellate decision remanding the case for further sentencing proceedings renders the earlier decision a nullity, thereby permitting *255reconsideration of the earlier ruling concerning sentence credit.
As to applicability of North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), which is relied upon by the dissent, I note that Pearce is based upon further proceedings which have the effect of creating a burden on the right of appeal. Ruppel was sentenced at his first trial to confinement for 11 years, and he was granted 18 days’ sentence credit; on retrial, he received 7 years’ confinement but was not granted the 18 days’ credit. Because the effect of the retrial is that appellant will serve a shorter period of confinement (even without the 18-day sentence credit), I agree with the majority’s conclusion that his right to appeal was not burdened in a way that implicates constitutional considerations.